UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 001-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 95-3848122 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated FilerxAccelerated Filero Non-Accelerated FileroSmaller Reporting Companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of October 31, 2014, there were 60,973,390 shares of our common stock, par value $0.001, outstanding. GLOSSARY OF TERMS Unless otherwise indicated in this report, natural gas volumes are stated at the legal pressure base of the state or geographic area in which the reserves are located at 60 degrees Fahrenheit.Crude oil and natural gas equivalents are determined using the ratio of six Mcf of natural gas to one barrel of crude oil, condensate or natural gas liquids. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of crude oil and natural gas: “Bbl.”One stock tank barrel of 42 U.S. gallons liquid volume used herein in reference to crude oil, condensate or NGLs. “Boe.”A barrel of oil equivalent and is a standard convention used to express oil, NGL and natural gas volumes on a comparable oil equivalent basis. Gas equivalents are determined under the relative energy content method by using the ratio of 6.0 Mcf of gas to 1.0 Bbl of oil or NGL. “Boepd.”Boe per day. “Btu or British Thermal Unit.”The quantity of heat required to raise the temperature of one pound of water by one degree Fahrenheit. “MBbl.”One thousand barrels of crude oil, condensate or NGLs. “MBoe.”One thousand Boes. “Mcf.”One thousand cubic feet of natural gas. “MMBbl.”One million barrels of crude oil, condensate or NGLs. “MMBoe.”One million Boes. “MMBtu.”One million British Thermal Units. “MMcf.”One million cubic feet of natural gas. “NGLs.”Natural gas liquids.Hydrocarbons found in natural gas that may be extracted as liquefied petroleum gas and natural gasoline. Terms used to describe our interests in wells and acreage: “Basin.”A large natural depression on the earth’s surface in which sediments generally brought by water accumulate. “Completion.”The process of treating a drilled well followed by the installation of permanent equipment for the production of crude oil, NGLs, and/or natural gas. “Conventional play.”An area that is believed to be capable of producing crude oil, NGLs, and natural gas occurring in discrete accumulations in structural and stratigraphic traps. “Developed acreage.”Acreage consisting of leased acres spaced or assignable to productive wells.Acreage included in spacing units of infill wells is classified as developed acreage at the time production commences from the initial well in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. i “Development well.”A well drilled within the proved area of a crude oil, NGL, or natural gas reservoir to the depth of stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved crude oil, NGL, or natural gas reserves. “Dry hole.”A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed production expenses and taxes. “Exploratory well.”A well drilled to find and produce crude oil, NGLs, or natural gas in an unproved area, to find a new reservoir in a field previously found to be producing crude oil, NGLs, or natural gas in another reservoir, or to extend a known reservoir. “Field.”An area consisting of a single reservoir or multiple reservoirs all grouped on, or related to, the same individual geological structural feature or stratigraphic condition. The field name refers to the surface area, although it may refer to both the surface and the underground productive formations. “Formation.”A layer of rock which has distinct characteristics that differs from nearby rock. “Gross acres or Gross wells.”The total acres or wells, as the case may be, in which a working interest is owned. “Held by operations.”A provision in an oil and gas lease that extends the stated term of the lease as long as drilling operations are ongoing on the property. “Held by production.”A provision in an oil and gas lease that extends the stated term of the lease as long as the property produces a minimum quantity of crude oil, NGLs, and natural gas. “Hydraulic fracturing.”The technique of improving a well’s production or injection rates by pumping a mixture of fluids into the formation and rupturing the rock, creating an artificial channel. As part of this technique, sand or other material may also be injected into the formation to keep the channel open, so that fluids or natural gases may more easily flow through the formation. “Infill well.”A subsequent well drilled in an established spacing unit to the addition of an already established productive well in the spacing unit.Acreage on which infill wells are drilled is considered developed commencing with the initial productive well established in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “Net acres.”The percentage ownership of gross acres.Net acres are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 10% working interest in a lease covering 640 gross acres is equivalent to 64 net acres). “Net well.”A well that is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “NYMEX.”The New York Mercantile Exchange. “OPEC.”The Organization of Petroleum Exporting Countries. “Productive well.”A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of the production exceed production expenses and taxes. “Recompletion.”The process of treating a drilled well followed by the installation of permanent equipment for the production of crude oil, NGLs or natural gas or, in the case of a dry hole, the reporting of abandonment to the appropriate agency. ii “Reservoir.”A porous and permeable underground formation containing a natural accumulation of producible crude oil, NGLs and/or natural gas that is confined by impermeable rock or water barriers and is separate from other reservoirs. “Spacing.”The distance between wells producing from the same reservoir. Spacing is often expressed in terms of acres, e.g., 40-acre spacing, and is often established by regulatory agencies. “Unconventional play.”An area believed to be capable of producing crude oil, NGLs, and/or natural gas occurring in cumulations that are regionally extensive but require recently developed technologies to achieve profitability.These areas tend to have low permeability and may be closely associated with source rock as this is the case with crude oil and natural gas shale, tight crude oil and natural gas sands and coal bed methane. “Undeveloped acreage.”Leased acreage on which wells have not been drilled or completed to a point that would permit the production of economic quantities of crude oil, NGLs, and natural gas, regardless of whether such acreage contains proved reserves.Undeveloped acreage includes net acres held by operations until a productive well is established in the spacing unit. “Unit.”The joining of all or substantially all interests in a reservoir or field, rather than a single tract, to provide for development and operation without regard to separate property interests.Also, the area covered by a unitization agreement. “Wellbore.”The hole drilled by the bit that is equipped for natural gas production on a completed well.Also called well or borehole. “West Texas Intermediate or WTI.”A light, sweet blend of oil produced from the fields in West Texas. “Working interest.”The right granted to the lessee of a property to explore for and to produce and own crude oil, NGLs, natural gas or other minerals. The working interest owners bear the exploration, development, and operating costs on either a cash, penalty, or carried basis. Terms used to assign a present value to or to classify our reserves: “Possible reserves.”The additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “Pre-tax PV-10% or PV-10.”The estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation in accordance with guidelines promulgated by the SEC. “Probable reserves.”The additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but which together with proved reserves, are as likely as not to be recovered. “Proved developed producing reserves (PDP’s).”Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods.Additional crude oil, NGLs, and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “Proved developed non-producing reserves (PDNP’s).”Proved crude oil, NGLs, and natural gas reserves that are developed behind pipe, shut-in or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor.Shut-in reserves are expected to be recovered from (1) completion intervals which are open at the time of the estimate but which have not started producing, (2) wells that were shut-in for market conditions or pipeline connections, or (3) wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. iii “Proved reserves.”The quantities of crude oil, NGLs and natural gas, which, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible, from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations, prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. “Proved undeveloped drilling location.”A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. “Proved undeveloped reserves” or“PUDs.”Reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves will not be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. (i)The area of the reservoir considered as proved includes: (A) the area identified by drilling and limited by fluid contacts, if any, and (B) adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible crude oil, NGLs or natural gas on the basis of available geoscience and engineering data. (ii)In the absence of data on fluid contacts, proved quantities in a reservoir are limited by the lowest known hydrocarbons (“LKH”) as seen in a well penetration unless geoscience, engineering, or performance data and reliable technology establishes a lower contact with reasonable certainty. (iii)Where direct observation from well penetrations has defined a highest known oil (“HKO”) elevation and the potential exists for an associated gas cap, proved oil reserves may be assigned in the structurally higher portions of the reservoir only if geoscience, engineering or performance data and reliable technology establish the higher contact with reasonable certainty. (iv)Reserves which can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when: (A) successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based; and (B) the project has been approved for development by all necessary parties and entities, including governmental entities. (v)Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price shall be the average during the 12-month period prior to the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based on future conditions. “Standardized measure.”The estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation, calculated in accordance with Accounting Standards Codification (“ASC”) 932, formerly Statement of Financial Accounting Standards No. 69 “Disclosures About Oil and Gas Producing Activities.” iv NORTHERN OIL AND GAS, INC. FORM 10-Q September 30, 2014 C O N T E N T S Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Balance Sheets 2 Statements of Comprehensive Income 3 Statements of Cash Flows 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 39 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2013 September 30, 2014 (unaudited) December 31, 2013 CURRENT ASSETS Cash and Cash Equivalents $ $ Trade Receivables Advances to Operators Prepaid and Other Expenses Derivative Instruments Deferred Tax Asset Total Current Assets PROPERTY AND EQUIPMENT Oil and Natural Gas Properties, Full Cost Method of Accounting Proved Unproved Other Property and Equipment Total Property and Equipment Less – Accumulated Depreciation and Depletion ) ) Total Property and Equipment, Net DERIVATIVE INSTRUMENTS DEBT ISSUANCE COSTS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Accrued Interest Derivative Instruments Total Current Liabilities LONG-TERM LIABILITIES Revolving Credit Facility 8% Senior Notes Derivative Instruments Other Noncurrent Liabilities Deferred Tax Liability Total Long-Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS’ EQUITY Preferred Stock, Par Value $.001; 5,000,000 Authorized, No Shares Outstanding - - Common Stock, Par Value $.001; 95,000,000 Authorized, 9/30/2014 – 61,026,673 Shares Outstanding and 12/31/2013 – 61,858,199 Shares Outstanding Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 NORTHERN OIL AND GAS, INC. STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, REVENUES Oil and Gas Sales $ Loss on Settled Derivatives ) Gain (Loss) on the Mark-to-Market of Derivative Instruments ) ) Other Revenue Total Revenues OPERATING EXPENSES Production Expenses Production Taxes General and Administrative Expense Depletion, Depreciation, Amortization and Accretion Total Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest Expense, Net of Capitalization ) Other Income (Expense) ) ) Total Other Income (Expense) INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ COMPREHENSIVE INCOME $ Net Income Per Common Share – Basic $ Net Income Per Common Share – Diluted $ Weighted Average Shares Outstanding – Basic Weighted Average Shares Outstanding – Diluted The accompanying notes are an integral part of these financial statements. 3 NORTHERN OIL AND GAS, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depletion, Depreciation, Amortization and Accretion Amortization of Debt Issuance Costs Amortization of 8% Senior Notes Premium ) ) Deferred Income Taxes (Gain) Loss on the Mark-to-Market of Derivative Instruments ) Amortization of Deferred Rent ) ) Share-Based Compensation Expense Changes in Working Capital and Other Items: Trade Receivables ) ) Prepaid Expenses and Other ) Accounts Payable Accrued Interest Accrued Expenses Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Oil and Natural Gas Properties and Development Capital Expenditures ) ) Proceeds from Sale, Net of Oil and Natural Gas Properties - Purchases of Other Property and Equipment ) ) Net Cash Used For Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advances on Revolving Credit Facility Repayments on Revolving Credit Facility ) ) Issuance of Senior Unsecured Notes - Debt Issuance Costs Paid ) ) Repurchase of Common Stock ) ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS – END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ $ Cash Paid During the Period for Income Taxes $ - $ Non-Cash Financing and Investing Activities: Oil and Natural Gas Properties Included in Accounts Payable $ $ Capitalized Asset Retirement Obligations $ $ Non-Cash Compensation Capitalized on Oil and Gas Properties $ $ The accompanying notes are an integral part of these financial statements. 4 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (Unaudited) NOTE 1ORGANIZATION AND NATURE OF BUSINESS Northern Oil and Gas, Inc. (the “Company,” “Northern,” “our” and words of similar import), a Minnesota corporation, is an independent energy company engaged in the acquisition, exploration, exploitation, development and production of crude oil and natural gas properties.The Company’s common stock trades on the NYSE MKT market under the symbol “NOG”. Northern’s principal business is crude oil and natural gas exploration, development, and production with operations in North Dakota and Montana that primarily target the Bakken and Three Forks formations in the Williston Basin of the United States.The Company acquires leasehold interests that comprise of non-operated working interests in wells and in drilling projects within its area of operations.As of September 30, 2014, approximately 62% of Northern’s 184,747 total net acres were developed. NOTE 2SIGNIFICANT ACCOUNTING POLICIES The financial information included herein is unaudited, except for the balance sheet as of December 31, 2013, which has been derived from the Company’s audited financial statements for the year ended December 31, 2013.However, such information includes all adjustments (consisting of normal recurring adjustments and change in accounting principles) that are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods.The results of operations for interim periods are not necessarily indicative of the results to be expected for an entire year. Certain information, accounting policies, and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted in this Form 10-Q pursuant to certain rules and regulations of the Securities and Exchange Commission (“SEC”).The financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2013, which were included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Use of Estimates The preparation of financial statements under GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The most significant estimates relate to proved crude oil and natural gas reserve volumes, future development costs, estimates relating to certain crude oil and natural gas revenues and expenses, fair value of derivative instruments, and deferred income taxes.Actual results may differ from those estimates. Cash and Cash Equivalents Northern considers highly liquid investments with insignificant interest rate risk and original maturities to the Company of three months or less to be cash equivalents.Cash equivalents consist primarily of interest-bearing bank accounts and money market funds.The Company’s cash positions represent assets held in checking and money market accounts.These assets are generally available on a daily or weekly basis and are highly liquid in nature.Due to the balances being greater than $250,000, the Company does not have FDIC coverage on the entire amount of bank deposits.The Company believes this risk is minimal.In addition, the Company is subject to Security Investor Protection Corporation (“SIPC”) protection on a vast majority of its financial assets. 5 Accounts Receivable Accounts receivable are carried on a gross basis, with no discounting.The Company regularly reviews all aged accounts receivable for collectability and establishes an allowance as necessary for individual customer balances. The allowance for doubtful accounts at September 30, 2014 and December 31, 2013 was $2.1 million and $1.1 million, respectively. Advances to Operators The Company participates in the drilling of crude oil and natural gas wells with other working interest partners. Due to the capital intensive nature of crude oil and natural gas drilling activities, the working interest partner responsible for conducting the drilling operations may request advance payments from other working interest partners for their share of the costs. The Company expects such advances to be applied by working interest partners against joint interest billings for its share of drilling operations within 90 days from when the advance is paid. Other Property and Equipment Property and equipment that are not crude oil and natural gas properties are recorded at cost and depreciated using the straight-line method over their estimated useful lives of three to seven years.Expenditures for replacements, renewals, and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.Long-lived assets, other than crude oil and natural gas properties, are evaluated for impairment to determine if current circumstances and market conditions indicate the carrying amount may not be recoverable.The Company has not recognized any impairment losses on non-crude oil and natural gas long-lived assets.Depreciation expense was $78,414 and $61,485 for the three months ended September 30, 2014 and 2013, respectively.Depreciation expense was $238,168 and $248,626 for the nine months ended September 30, 2014 and 2013, respectively. Full Cost Method Northern follows the full cost method of accounting for crude oil and natural gas operations whereby all costs related to the exploration and development of crude oil and natural gas properties are capitalized into a single cost center (“full cost pool”).Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling directly related to acquisition, and exploration activities.Internal costs that are capitalized are directly attributable to acquisition, exploration and development activities and do not include costs related to the production, general corporate overhead or similar activities.Costs associated with production and general corporate activities are expensed in the period incurred.Capitalized costs are summarized as follows for the three and nine months ended September 30, 2014 and 2013, respectively. Three Months Ended September 30, Nine Months Ended September 30, Capitalized Certain Payroll and Other Internal Costs $ Capitalized Interest Costs Total $ As of September 30, 2014, the Company held leasehold interests in the Williston Basin on acreage located in North Dakota and Montana targeting the Bakken and Three Forks formations. Proceeds from property sales will generally be credited to the full cost pool, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool.There were no property sales in the nine months ended September 30, 2014 and 2013. Capitalized costs associated with impaired properties and capitalized costs related to properties having proved reserves, plus the estimated future development costs and asset retirement costs, are depleted and amortized on the unit-of-production method based on the estimated gross proved reserves as determined by independent petroleum engineers.The costs of unproved properties are withheld from the depletion base until such time as they are either developed or abandoned.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion and full cost ceiling calculations.For the three months ended September 30, 2014 and 2013, the Company transferred into the full cost pool costs related to expired leases of $7.8 million and $3.3million, respectively.For the nine months ended September 30, 2014 and 2013, the Company transferred into the full cost pool costs related to expired leases of $20.0 million and $11.3million, respectively. 6 Capitalized costs of crude oil and natural gas properties (net of related deferred income taxes) may not exceed an amount equal to the present value, discounted at 10% per annum, of the estimated future net cash flows from proved crude oil and natural gas reserves plus the cost of unproved properties (adjusted for related income tax effects).Should capitalized costs exceed this ceiling, impairment is recognized.The present value of estimated future net cash flows is computed by applying the 12-month average price of crude oil and natural gas to estimated future production of proved crude oil and natural gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions.Such present value of proved reserves’ future net cash flows excludes future cash outflows associated with settling asset retirement obligations that have been accrued on the balance sheet.Should this comparison indicate an excess carrying value, the excess is charged to earnings as an impairment expense.For the nine months ended September 30, 2014 and 2013, the Company did not realize any impairment of its properties. Asset Retirement Obligations Asset retirement obligation is included in other noncurrent liabilities and relates to future costs associated with the plugging and abandonment of crude oil and natural gas wells, removal of equipment and facilities from leased acreage and returning the land to its original condition.Estimates are based on estimated remaining lives of those wells based on reserve estimates, external estimates to plug and abandon the wells in the future, inflation, credit adjusted discount rates and federal and state regulatory requirements.The liability is accreted to its present value each period, and the capitalized cost is depreciated over the useful life of the related asset. Debt Issuance Costs Deferred financing costs include origination, legal and other fees to issue debt in connection with the Company’s credit facility and senior unsecured notes.These debt issuance costs are being amortized over the term of the related financing using the straight-line method, which approximates the effective interest method (see Note 4). The amortization of debt issuance costs for the three months ended September 30, 2014 and 2013 was $709,644 and $706,602, respectively.The amortization of debt issuance costs for the nine months ended September 30, 2014 and 2013 was $2,053,879 and $1,867,482, respectively. Bond Premium on Senior Notes At September 30, 2014, the Company had recorded a bond premium of $10.5 million in connection with the “8% Senior Notes Due 2020” (see Note 4).This bond premium is being amortized over the term of the related financing using the straight-line method, which approximates the effective interest method. The amortization of the bond premium for the three months ended September 30, 2014 and 2013 was $371,681 and $371,681, respectively.The amortization of the bond premium for the nine months ended September 30, 2014 and 2013 was $1,115,044 and $588,496, respectively. Revenue Recognition The Company recognizes crude oil and natural gas revenues from its interests in producing wells when production is delivered to, and title has transferred to, the purchaser and to the extent the selling price is reasonably determinable.The Company uses the sales method of accounting for natural gas balancing of natural gas production and would recognize a liability if the existing proven reserves were not adequate to cover the current imbalance situation.For the nine months ended September 30, 2014 and 2013, the Company’s natural gas production was in balance, meaning its cumulative portion of natural gas production taken and sold from wells in which it has an interest equaled its entitled interest in natural gas production from those wells. 7 Concentrations of Market and Credit Risk The future results of the Company’s crude oil and natural gas operations will be affected by the market prices of crude oil and natural gas.The availability of a ready market for crude oil and natural gas products in the future will depend on numerous factors beyond the control of the Company, including weather, imports, marketing of competitive fuels, proximity and capacity of crude oil and natural gas pipelines and other transportation facilities, any oversupply or undersupply of crude oil, natural gas and liquid products, the regulatory environment, the economic environment, and other regional and political events, none of which can be predicted with certainty. The Company operates in the exploration, development and production sector of the crude oil and natural gas industry.The Company’s receivables include amounts due from purchasers of its crude oil and natural gas production.While certain of these customers are affected by periodic downturns in the economy in general or in their specific segment of the crude oil or natural gas industry, the Company believes that its level of credit-related losses due to such economic fluctuations has been and will continue to be immaterial to the Company’s results of operations over the long-term. The Company manages and controls market and counterparty credit risk.In the normal course of business, collateral is not required for financial instruments with credit risk.Financial instruments which potentially subject the Company to credit risk consist principally of temporary cash balances and derivative financial instruments.The Company maintains cash and cash equivalents in bank deposit accounts which, at times, may exceed the federally insured limits.The Company has not experienced any significant losses from such investments.The Company attempts to limit the amount of credit exposure to any one financial institution or company.The Company believes the credit quality of its customers is generally high.In the normal course of business, letters of credit or parent guarantees may be required for counterparties which management perceives to have a higher credit risk. Stock-Based Compensation The Company records expense associated with the fair value of stock-based compensation.For fully vested stock and restricted stock grants the Company calculates the stock-based compensation expense based upon estimated fair value on the date of grant.For stock options, the Company uses the Black-Scholes option valuation model to calculate stock-based compensation at the date of grant.Option pricing models require the input of highly subjective assumptions, including the expected price volatility.Changes in these assumptions can materially affect the fair value estimate. Stock Issuance The Company records the stock-based compensation awards issued to non-employees and other external entities for goods and services at either the fair market value of the goods received or services rendered or the instruments issued in exchange for such services, whichever is more readily determinable. Income Taxes Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.Accounting standards require the consideration of a valuation allowance for deferred tax assets if it is “more likely than not” that some component or all of the benefits of deferred tax assets will not be realized.No valuation allowance has been recorded as of September 30, 2014 and December 31, 2013. Net Income Per Common Share Basic earnings per share (“EPS”) are computed by dividing net income (the numerator) by the weighted average number of common shares outstanding for the period (the denominator).Diluted EPS is computed by dividing net income by the weighted average number of common shares and potential common shares outstanding (if dilutive) during each period.Potential common shares include stock options and restricted stock.The number of potential common shares outstanding relating to stock options and restricted stock is computed using the treasury stock method. 8 The reconciliation of the denominators used to calculate basic EPS and diluted EPS for the three and nine months ended September 30, 2014 and 2013 are as follows: Three Months Ended September 30, Nine Months Ended September 30, Weighted Average Common Shares Outstanding – Basic Plus: Potentially Dilutive Common Shares Including Stock Options and Restricted Stock Weighted Average Common Shares Outstanding – Diluted Restricted Stock Excluded from EPS due to the Anti-Dilutive Effect Derivative Instruments and Price Risk Management The Company uses derivative instruments to manage market risks resulting from fluctuations in the prices of crude oil.The Company enters into derivative contracts, including price swaps, caps and floors, which require payments to (or receipts from) counterparties based on the differential between a fixed price and a variable price for a fixed quantity of crude oil without the exchange of underlying volumes.The notional amounts of these financial instruments are based on expected production from existing wells.The Company has, and may continue to use exchange traded futures contracts and option contracts to hedge the delivery price of crude oil at a future date. All derivative positions are carried at their fair value on the balance sheet and are marked-to-market at the end of each period.Any realized gains and losses are recorded to gain (loss) on settled derivatives and mark-to-market gains or losses are recorded to gains (losses) on the mark-to-market of derivative instruments on the statements of comprehensive income.See Note 12 for a description of the derivative contracts which the Company has entered into. Impairment Long-lived assets to be held and used are required to be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Crude oil and natural gas properties accounted for using the full cost method of accounting (which the Company uses) are excluded from this requirement but continue to be subject to the full cost method’s impairment rules.There was no impairment recorded for the nine months ended September 30, 2014 and 2013. New Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) that are adopted by the Company as of the specified effective date.If not discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company’s financial statements upon adoption. In May 2014, the FASB issued ASU No. 2014-09 “Revenue from Contracts with Customers,” which provides guidance for revenue recognition.The standard’s core principle is that a company should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.This guidance will be effective for the Company in the annual period beginning after December 15, 2016.The Company is evaluating the effect of adopting this new accounting guidance but does not expect adoption will have a material impact on the Company’s statement of comprehensive income, balance sheets, cash flows or disclosures. 9 NOTE 3CRUDE OIL AND NATURAL GAS PROPERTIES The value of the Company’s crude oil and natural gas properties consists of all acquisition costs (including cash expenditures and the value of stock consideration), drilling costs and other associated capitalized costs.Acquisitions are accounted for as purchases and, accordingly, the results of operations are included in the accompanying statements of comprehensive income from the closing date of the acquisition.Purchase prices are allocated to acquired assets based on their estimated fair value at the time of the acquisition.In the past, acquisitions have been funded with internal cash flow, bank borrowings and the issuance of debt and equity securities.Development capital expenditures and purchases of properties that were in accounts payable and not yet paid in cash at September 30, 2014 and December 31, 2013 were approximately $211.2 million and $163.0 million, respectively. Acquisitions For the nine months ended September 30, 2014, the Company acquired approximately 17,050 net acres, for an average cost of approximately $1,586 per net acre, in its key prospect areas in the form of effective leases.During the same period, the Company separately acquired working interests in 123 gross (10.0 net) wells in undrilled locations in which it does not hold the underlying leasehold interests, for a total cost of approximately $10.3 million. Unproved Properties Unproved properties not being amortized comprise approximately 57,500 net acres and 60,600 net acres of undeveloped leasehold interests at September 30, 2014 and December 31, 2013, respectively.The Company believes that the majority of its unproved costs will become subject to depletion within the next five years by proving up reserves relating to the acreage through exploration and development activities, by impairing the acreage that will expire before the Company can explore or develop it further or by determining that further exploration and development activity will not occur.The timing by which all other properties will become subject to depletion will be dependent upon the timing of future drilling activities and delineation of its reserves. All properties that are not classified as proved properties are considered unproved properties and, thus, the costs associated with such properties are not subject to depletion.Once a property is classified as proved, all associated acreage and drilling costs are subject to depletion. The Company historically has acquired its properties by purchasing individual or small groups of leases directly from mineral owners or from landmen or lease brokers, which leases historically have not been subject to specified drilling projects, and by purchasing lease packages in identified project areas controlled by specific operators.The Company generally participates in drilling activities on a heads up basis by electing whether to participate in each well on a well-by-well basis at the time wells are proposed for drilling. NOTE 4REVOLVING CREDIT FACILITY AND LONG-TERM DEBT Revolving Credit Facility In February 2012, the Company entered into an amended and restated credit agreement providing for a revolving credit facility (the “Revolving Credit Facility”), which replaced its previous revolving credit facility with a syndicated facility.The Revolving Credit Facility, which is secured by substantially all of the Company’s assets, provides for a commitment equal to the lesser of the facility amount or the borrowing base.At September 30, 2014, the facility amount was $750 million, the borrowing base was $550 million and there was a $228 million outstanding balance, leaving $322 million of borrowing capacity available under the facility.Under the terms of the Revolving Credit Facility, the Company may issue an unlimited amount of permitted additional indebtedness, as defined, provided that the borrowing base will be reduced by 25% of the stated amount of any such permitted additional indebtedness.The $500 million in Notes described below is “permitted additional indebtedness” as defined in the Revolving Credit Facility. 10 The Revolving Credit Facility matures on September 30, 2018 and provides for a borrowing base subject to redetermination semi-annually each April and October and for event-driven unscheduled redeterminations.Borrowings under the Revolving Credit Facility can either be at the Alternate Base Rate (as defined) plus a spread ranging from 0.5% to 1.5% or LIBOR borrowings at the Adjusted LIBOR Rate (as defined) plus a spread ranging from 1.5% to 2.5%.The applicable spread at any time is dependent upon the amount of borrowings relative to the borrowing base at such time.The Company may elect, from time to time, to convert all or any part of its LIBOR loans to base rate loans or to convert all or any of the base rate loans to LIBOR loans.A commitment fee is paid on the undrawn balance based on an annual rate of either 0.375% or 0.50%.At September 30, 2014, the commitment fee was 0.375% and the interest rate margin was 1.75% on LIBOR loans and 0.75% on base rate loans. The Revolving Credit Facility contains negative covenants that limit the Company’s ability, among other things, to pay any cash dividends, incur additional indebtedness, sell assets, enter into certain hedging contracts, change the nature of its business or operations, merge, consolidate, or make investments.In addition, the Company is required to maintain a current ratio (as defined in the credit agreement) of no less than 1.0 to 1.0. All of the Company’s obligations under the Revolving Credit Facility are secured by a first priority security interest in any and all assets of the Company. 8.000% Senior Notes Due 2020 On May 18, 2012, the Company issued at par value $300 million aggregate principal amount of 8.000% senior unsecured notes due June 1, 2020 (the “Original Notes”).On May 13, 2013, the Company issued at a price of 105.25% an additional $200 million aggregate principal amount of 8.000% senior unsecured notes due June 1, 2020 (the “Follow-on Notes” and, together with the Original Notes, the “Notes”).Interest is payable on the Notes semi-annually in arrears on each of June 1 and December 1.The Company currently does not have any subsidiaries and, as a result, the Notes are not currently guaranteed.Any subsidiaries the Company forms in the future may be required to unconditionally guarantee, jointly and severally, payment obligation under the Notes on a senior unsecured basis.The issuance of the Original Notes resulted in net proceeds to the Company of approximately $291.2 million and the issuance of the Follow-on Notes resulted in net proceeds to the Company of approximately $200.1 million, which are in use to fund the Company’s exploration, development and acquisition program and for general corporate purposes (including repayment of borrowings that were outstanding under the Revolving Credit Facility at the time the Notes were issued). At any time prior to June 1, 2015, the Company may redeem up to 35% of the Notes at a redemption price of 108% of the principal amount, plus accrued and unpaid interest to the redemption date, with the proceeds of certain equity offerings, so long as the redemption occurs within 180 days of completing such equity offering and at least 65% of the aggregate principal amount of the Notes remains outstanding after such redemption.Prior to June 1, 2016, the Company may redeem some or all of the Notes for cash at a redemption price equal to 100% of their principal amount plus an applicable make-whole premium and accrued and unpaid interest to the redemption date.On and after June 1, 2016, the Company may redeem some or all of the Notes at redemption prices (expressed as percentages of principal amount) equal to 104% for the twelve-month period beginning on June 1, 2016, 102% for the twelve-month period beginning June 1, 2017 and 100% beginning on June 1, 2018, plus accrued and unpaid interest to the redemption date. The Notes are governed by an Indenture (the “Indenture”), dated as of May 18, 2012, by and among the Company and Wilmington Trust, National Association, as trustee. The Indenture restricts the Company’s ability to: (i) incur additional debt or enter into sale and leaseback transactions; (ii) pay distributions on, redeem or, repurchase equity interests; (iii) make certain investments; (iv) incur liens; (v) enter into transactions with affiliates; (vi) merge or consolidate with another company; and (vii) transfer and sell assets.These covenants are subject to a number of important exceptions and qualifications.If at any time when the Notes are rated investment grade by both Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Services and no Default (as defined in the Indenture) has occurred and is continuing, many of such covenants will terminate and the Company and its subsidiaries (if any) will cease to be subject to such covenants. The Indenture contains customary events of default, including: · default in any payment of interest on any Note when due, continued for 30 days; · default in the payment of principal of or premium, if any, on any Note when due; · failure by the Company to comply with its other obligations under the Indenture, in certain cases subject to notice and grace periods; 11 · payment defaults and accelerations with respect to other indebtedness of the Company and certain of its subsidiaries, if any, in the aggregate principal amount of $25 million or more; · certain events of bankruptcy, insolvency or reorganization of the Company or a significant subsidiary or group of restricted subsidiaries that, taken together, would constitute a significant subsidiary; · failure by the Company or any significant subsidiary or group of restricted subsidiaries that, taken together, would constitute a significant subsidiary to pay certain final judgments aggregating in excess of $25 million within 60 days; and · any guarantee of the Notes by a guarantor ceases to be in full force and effect, is declared null and void in a judicial proceeding or is denied or disaffirmed by its maker. NOTE 5COMMON AND PREFERRED STOCK The Company’s Articles of Incorporation authorize the issuance of up to 100,000,000 shares.The shares are classified in two classes, consisting of 95,000,000 shares of common stock, par value $.001 per share, and 5,000,000 shares of preferred stock, par value $.001 per share.The board of directors is authorized to establish one or more series of preferred stock, setting forth the designation of each such series, and fixing the relative rights and preferences of each such series.The Company has neither designated nor issued any shares of preferred stock. Common Stock The following is a schedule of changes in the number of shares of common stock outstanding during the nine months ended September 30, 2014 and the year ended December 31, 2013: Nine Months Ended September 30, 2014 Year Ended December 31, 2013 Beginning Balance Stock-Based Compensation - Stock Options Exercised Restricted Stock Grants (Note 6) Stock Repurchased ) ) Other Surrenders ) ) Ending Balance 2014 Activity In the nine months ended September 30, 2014, 33,963 shares of common stock were surrendered by certain employees of the Company to cover tax obligations in connection with their restricted stock awards.The total value of these shares was approximately $507,000, which was based on the market price on the date the shares were surrendered. In the nine months ended September 30, 2014, a former director of the Company exercised an aggregate of 100,000 stock options, which were granted in 2007.Of those stock options, 35,626 shares were surrendered to cover the aggregate exercise price of approximately $518,000, based on the market price on the date the shares were surrendered. Stock Repurchase Program In May 2011, the Company’s board of directors approved a stock repurchase program to acquire up to $150 million of the Company’s outstanding common stock.The stock repurchase program allows the Company to repurchase its shares from time to time in the open market, block transactions and in negotiated transactions. 12 During the first quarter of 2014, the Company repurchased 1,018,897 shares of its common stock under the stock repurchase program.These shares are now included in the Company’s pool of authorized but unissued shares.This stock had a cost of approximately $13.7 million.The Company’s accounting policy upon the repurchase of shares is to deduct its par value from Common Stock and to reflect any excess of cost over par value as a deduction from Additional Paid-in Capital. Performance Equity Awards In 2014, certain of the Company’s executive officers were granted performance equity awards under the 2014 long-term equity incentive program adopted by the compensation committee.Entitlement to the performance shares will be based on the Company’s 2014 performance relative to established performance goals for proved reserve growth, debt-adjusted proved reserve value per share and year-over-year growth in average stock price relative to a selected peer group.Participants may earn from zero to 180 percent of their 2014 base salaries and the amounts earned will be settled in restricted shares of common stock that will vest annually over a subsequent three-year service-based vesting period beginning in 2015.The maximum dollar amount of the performance shares issuable if all participants earned the maximum award would total $3.1 million.For the three and nine months ended September 30, 2014, the Company has recorded $0.1 million and $0.4 million, respectively, of compensation expense in connection with these performance equity awards.No such performance equity awards have vested. NOTE 6STOCK OPTIONS/STOCK-BASED COMPENSATION AND WARRANTS On April 5, 2013, the board of directors approved the Company’s 2013 Incentive Plan (the “2013 Plan”), which was subsequently approved at the 2013 annual meeting of shareholders.1,500,000 shares were authorized for grant under the 2013 Plan, plus the number of shares remaining available for future grants under the Company’s predecessor 2009 Equity Incentive Plan on the date the shareholders approved the 2013 Plan.The 2013 Plan is intended to provide a means whereby the Company may be able, by granting equity and other types of awards, to attract, retain and motivate capable and loyal employees, non-employee directors, consultants and advisors of the Company, for the benefit of the Company and its shareholders. Restricted Stock Awards During the nine months ended September 30, 2014, the Company issued 156,960 restricted shares of common stock under the 2013 Plan as compensation to officers, employees and directors of the Company.Unvested restricted shares vest over various terms with all restricted shares vesting no later than April 2017.As of September 30, 2014, there was approximately $5.1 million of total unrecognized compensation expense related to unvested restricted stock.This compensation expense will be recognized over the remaining vesting period of the grants.The Company has assumed a zero percent forfeiture rate for restricted stock due to the small number of officers, employees and directors that have received restricted stock awards. The following table reflects the outstanding restricted stock awards and activity related thereto for the nine months ended September 30, 2014: Nine Months Ended September 30, 2014 Number of Shares Weighted-Average Price Restricted Stock Awards: Restricted Shares Outstanding at the Beginning of Period $ Shares Granted Lapse of Restrictions ) Restricted Shares Outstanding at End of Period $ 13 Stock Option Awards On November 1, 2007, the board of directors granted options to purchase 560,000 shares of the Company’s common stock under the Company’s 2006 Incentive Stock Option Plan.The Company granted options to purchase 500,000 shares of the Company’s common stock, to members of the board and options to purchase 60,000 shares of the Company’s common stock to one employee pursuant to an employment agreement.These options were granted at a price of $5.18 per share and the optionees were fully vested on the grant date.As of September 30, 2014, options to purchase a total of 141,872 shares of the Company’s common stock remain outstanding but unexercised.The board of directors determined that no future grants will be made pursuant to the 2006 Incentive Stock Option Plan. The Company used the Black-Scholes option valuation model to calculate stock-based compensation at the date of grant.Option pricing models require the input of highly subjective assumptions, including the expected price volatility.The Company used the simplified method to determine the expected term of the options due to the lack of sufficient historical data.Changes in these assumptions can materially affect the fair value estimate.The total fair value of the options was recognized as compensation over the vesting period.There were no stock options granted by the Company in the nine months ended September 30, 2014. Currently Outstanding Options · No options were forfeited during the nine months ended September 30, 2014. · No options expired during the nine months ended September 30, 2014. · Options covering 141,872 shares were exercisable and outstanding at September 30, 2014. · The Company recorded no compensation expense related to these options for the nine months ended September 30, 2014.There is no further compensation expense that will be recognized in future periods relative to any options that had been granted as of September 30, 2014, because the Company recognized the entire fair value of such compensation upon vesting of the options. · There were no unvested options at September 30, 2014. NOTE 7RELATED PARTY TRANSACTIONS The Company is a non-operating participant in a number of wells in North Dakota that are operated by Emerald Oil, Inc. (“Emerald”), by virtue of leased acreage or working interests held by the Company in drilling units operated by Emerald.As of September 30, 2014, such wells included 36 gross (6.9 net) producing wells, and an additional 10 gross (1.0 net) wells that were drilling or awaiting completion.Based on authorizations for expenditure (or AFEs) provided by Emerald with respect to each of the wells, the total drilling and completion costs for these 46 gross wells was estimated at approximately $78 million for Northern Oil’s working interest in the wells.James Russell (J.R.) Reger is a director, executive officer and less than 5% shareholder of Emerald, which is a publicly-traded company.J.R. Reger is also the brother of Northern Oil’s Chairman and Chief Executive Officer, Michael Reger.At September 30, 2014, the Company’s accounts receivable and accounts payable balances with Emerald were $2.4 million and $12.9 million, respectively.At December 31, 2013, the Company’s accounts receivable and accounts payable balances with Emerald were $4.6 million and $23.2 million, respectively.The Company recorded total revenues of $18.7 million and $0 from Emerald for the nine months ended September 30, 2014 and 2013, respectively. All transactions involving related parties are approved or ratified by the Company’s Audit Committee. NOTE 8COMMITMENTS & CONTINGENCIES Litigation The Company is engaged in proceedings incidental to the normal course of business.Due to their nature, such legal proceedings involve inherent uncertainties, including but not limited to, court rulings, negotiations between affected parties and governmental intervention.Based upon the information available to the Company and discussions with legal counsel, it is the Company’s opinion that the outcome of the various legal actions and claims that are incidental to its business will not have a material impact on the financial position, results of operations or cash flows.Such matters, however, are subject to many uncertainties, and the outcome of any matter is not predictable with assurance.For the nine-month period ended September 30, 2014, the Company’s general and administrative expense included $0.6 million in dispute settlement expenses. 14 The Company is party to a quiet title action in North Dakota that relates to its interest in certain crude oil and natural gas leases.In the event the action results in a final judgment that is adverse to the Company, the Company would be required to reverse approximately $1.7 million in revenue (net of accrued taxes) that has been accrued since the second quarter of 2008 based on the Company’s purported interest in the crude oil and natural gas leases at issue, $0.1 million of which relates to the nine-month period ended September 30, 2014.The Company fully maintains the validity of its interest in the crude oil and natural gas leases, and is vigorously defending such interest. NOTE 9INCOME TAXES The Company utilizes the asset and liability approach to measuring deferred tax assets and liabilities based on temporary differences existing at each balance sheet date using currently enacted tax rates.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. The income tax provision for the three and nine months ended September 30, 2014 and 2013 consists of the following: Three Months Ended September 30, Nine Months Ended September 30, Current Income Taxes $
